Exhibit 10.1

 

WPX Energy, Inc.

 

2013 Incentive Plan

 

Effective as of May 22, 2013,

 

as amended effective May 21, 2015, and February 20, 2018

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

 

Article 1. Effective Date, History, Objectives, and Duration

1

1.1

Effective Date

1

1.2

Objectives of the Plan

1

1.3

Duration of the Plan

1

 

 

 

Article 2. Definitions

2

2.1

Acquired Entity Award

2

2.2

Affiliate

2

2.3

Annual Meeting of Company Stockholders

2

2.4

Award

2

2.5

Award Agreement

2

2.6

Base Amount

2

2.7

Board

2

2.8

CEO

2

2.9

Code

2

2.10

Committee and Management Committee

2

2.11

Common Stock

2

2.12

Controlled Affiliate

2

2.13

Covered Employee

3

2.14

Designated 162(m) Group

3

2.15

Director Annual Grant

3

2.16

Director Fees

3

2.17

Disability

3

2.18

Dividend Equivalent

3

2.19

Eligible Person

3

2.20

Exchange Act

3

2.21

Equity Election

3

2.22

Fair Market Value

3

2.23

Grant Date

4

2.24

Grantee

4

2.25

Incentive Stock Option

4

2.26

including or includes

4

2.27

Non-Equity Incentive Award

4

2.28

Non-Management Director

4

2.29

Non-Qualified Stock Option

4

2.30

Option

4

2.31

Option Price

4

2.32

Option Term

4

2.33

Other Stock-Based Award

4

2.34

Performance-Based Exception

4

 

--------------------------------------------------------------------------------


 

2.35

Performance Measures

4

2.36

Performance Period

4

2.37

Performance Share and Performance Unit

4

2.38

Period of Restriction

5

2.39

Person

5

2.40

Restricted Stock Unit

5

2.41

Rule 16b-3

5

2.42

SEC

5

2.43

Section 16 Non-Management Director

5

2.44

Section 16 Person

5

2.45

Securities Act

 

2.46

Share

5

2.47

Shares of Restricted Stock or Restricted Stock

5

2.48

Spin-Off Awards

5

2.49

Stock Appreciation Right or SAR

5

2.50

Termination of Affiliation

5

 

 

 

Article 3. - Administration

7

3.1

Committee

7

3.2

Powers of Committee

8

 

 

 

Article 4. - Shares Subject to the Plan, Maximum Awards, and 162(m) Compliance

11

4.1

Number of Shares Available for Grants

11

4.2

Adjustments in Authorized Shares and Awards

11

4.3

Compliance with Section 162(m) of the Code

12

 

(a)         Section 162(m) Compliance

12

 

(b)         Annual Individual Limitations

12

 

 

 

4.4

Performance-Based Exception Under Section 162(m)

13

 

 

Article 5. - Eligibility and General Conditions of Awards

16

5.1

Eligibility

16

5.2

Award Agreement

16

5.3

General Terms and Termination of Affiliation

16

5.4

Nontransferability of Awards

16

5.5

Cancellation and Rescission of Awards

17

5.6

Stand-Alone, Tandem and Substitute Awards

17

5.7

Compliance with Rule 16b-3

18

 

(a)         Reformation to Comply with Exchange Act Rules

18

 

(b)         Rule 16b-3 Administration

18

 

 

 

5.8

Deferral of Award Payouts

18

 

 

Article 6. - Stock Options

20

6.1

Grant of Options

20

6.2

Award Agreement

20

6.3

Option Price; No Repricing

20

 

ii

--------------------------------------------------------------------------------


 

6.4

Grant of Incentive Stock Options

20

6.5

Payment

21

 

 

Article 7. - Shares of Restricted Stock

23

7.1

Grant of Shares of Restricted Stock

23

7.2

Award Agreement

23

7.3

Consideration for Shares of Restricted Stock

23

7.4

Effect of Forfeiture

23

7.5

Escrow; Legends

23

7.6

Voting Rights; Dividends and Distributions

24

 

 

Article 8. - Restricted Stock Units

25

8.1

Grant of Restricted Stock Units

25

8.2

Delivery and Limitations

25

8.3

Forfeiture

25

 

 

Article 9. - Performance Units and Performance Shares

26

9.1

Grant of Performance Units and Performance Shares

26

9.2

Value/Performance Goals

26

 

(a)         Performance Unit

26

 

(b)         Performance Share

26

 

 

 

9.3

Earning of Performance Units and Performance Shares

26

9.4

Forfeiture

27

 

 

Article 10. — Stock Appreciation Rights

28

10.1

Grant of SARs

28

10.2

Award Agreement

28

10.3

Payments of SAR Amount

28

10.4

Forfeiture

28

10.5

No Repricing

28

 

 

Article 11. - Other Stock-Based Awards

29

 

 

 

Article 12. - Non-Equity Incentive Awards

30

 

 

 

Article 13. - Change in Control

31

13.1

Acceleration of Exercisability and Lapse of Restrictions

31

13.2

Definitions

31

 

(a)         Cause

31

 

(b)         Change Date

32

 

(c)          Change in Control

32

 

(d)         Good Reason

33

 

(e)          Incumbent Directors

34

 

(f)           Retirement

34

 

(g)          Surviving Enterprise

34

 

iii

--------------------------------------------------------------------------------


 

 

(h)         Voting Securities

34

 

 

 

13.3

Flexibility to Amend

34

 

 

 

Article 14. - Non-Management Director Awards

35

14.1

Director Annual Grant

35

 

(a)         Automatic Grant of Director Annual Grant

35

 

(b)         Prorated Director Annual Grant

35

 

(c)          Non-Management Director Status

36

 

(d)         Vesting and Payment

36

 

 

 

14.2

Election to Receive Director Fees in Shares or Restricted Stock Units in Lieu of
Cash

36

 

(a)         Payment of Director Fees in Shares

36

 

(b)         Payment of Director Fees in Restricted Stock Units

37

 

 

 

14.3

Deferral Elections

37

 

(a)         Timing of Deferral Elections

37

 

(b)         Content of Deferral Elections

37

 

(c)          Deferral Account

38

 

(d)         Settlement of Deferral Accounts

38

 

 

 

14.4.

Insufficient Number of Shares

38

14.5

Non-Forfeitability

38

 

 

Article 15. - Amendment, Modification, and Termination

39

15.1

Amendment, Modification, and Termination

39

15.2

Awards Previously Granted

39

 

 

Article 16. - Withholding

40

16.1

Mandatory Tax Withholding

40

16.2

Notification under Code Section 83(b)

40

 

 

Article 17. - Additional Provisions

41

17.1

Successors

41

17.2

Severability

41

17.3

Requirements of Law

41

17.4

Securities Law Compliance

41

17.5

No Rights as a Stockholder

42

17.6

Nature of Payments

42

17.7

Non-Exclusivity of Plan

42

17.8

Governing Law

42

17.9

Share Certificates

42

17.10

Unfunded Status of Awards; Creation of Trusts

43

17.11

Employment

43

17.12

Participation

43

17.13

Military Service

43

 

iv

--------------------------------------------------------------------------------


 

17.14

Construction; Gender and Number

43

17.15

Headings

43

17.16

Obligations

43

17.17

No Right to Continue as Director

43

17.18

Code Section 409A Compliance

44

 

v

--------------------------------------------------------------------------------


 

WPX ENERGY, INC.
2013 INCENTIVE PLAN

 

(Effective as of May 22, 2013)

 

Article 1. - Effective Date, History, Objectives, and Duration

 

1.1                               Effective Date.  WPX Energy, Inc., a Delaware
corporation (the “Company”), established  an incentive compensation plan known
as the WPX Energy, Inc. 2013 Incentive Plan (the “Plan”) effective May 22, 2013,
(the “Effective Date”) upon approval of the Plan by a majority of the Company’s
stockholders.

 

1.2                               Objectives of the Plan.  The Plan is intended
(a) to allow selected employees and officers of the Company and its Affiliates
to acquire or increase equity ownership in the Company, thereby strengthening
their commitment to the success of the Company and stimulating their efforts on
behalf of the Company, and to assist the Company and its Affiliates in
attracting new employees and officers and retaining existing employees and
officers, (b) to provide Non-Equity Incentive Award (as defined below)
opportunities to employees in the Designated 162(m) Group (as defined below),
(c) to optimize the profitability and growth of the Company and its Affiliates
through incentives which are consistent with the Company’s goals, and (d) to
attract and retain highly qualified persons to serve as Non-Management Directors
and to promote ownership by such Non-Management Directors of a greater
proprietary interest in the Company, thereby aligning such Non-Management
Directors’ interests more closely with the interests of the Company’s
stockholders.

 

1.3                               Duration of the Plan.  The Plan shall commence
on the Effective Date and shall remain in effect, subject to the right of the
Board of Directors of the Company (the “Board”) to amend or terminate the Plan
at any time pursuant to Article 15 hereof, until all Shares subject to it shall
have been purchased or acquired according to the Plan’s provisions, or, if
earlier, May 22, 2023, the tenth (10th) anniversary of the Effective Date. 
Termination of the Plan will not affect the rights and obligations of the
Grantees and the Company arising under Awards theretofore granted and then in
effect.

 

1

--------------------------------------------------------------------------------


 

Article 2. - Definitions

 

Whenever used in the Plan, the following terms shall have the meanings set forth
below:

 

2.1                               “Acquired Entity Award” has the meaning set
forth in Section 5.6.

 

2.2                               “Affiliate” means any Person that directly or
indirectly, through one or more intermediaries, controls, or is controlled by or
is under common control with the Company.

 

2.3                               “Annual Meeting of Company Stockholders” has
the meaning set forth in Section 14.1.

 

2.4                               “Award” means Options (including Non-Qualified
Stock Options and Incentive Stock Options), Shares of Restricted Stock,
Restricted Stock Units, Performance Units (which may be paid in cash),
Performance Shares, Stock Appreciation Rights, Other Stock-Based Awards,
Non-Equity Incentive Awards or Director Annual Grants granted under the Plan.

 

2.5                               “Award Agreement” means the written agreement
or other instrument as may be approved from time to time by the Committee or
Management Committee (as applicable) by which an Award shall be evidenced.  An
Award Agreement may be in the form of either (a) an agreement to be either
executed by both the Grantee and the Company (or an authorized representative of
the Company) or delivered and acknowledged electronically as the Committee shall
determine or (b) certificates, notices or similar instruments as approved by the
Committee or Management Committee (as applicable).

 

2.6                               “Base Amount”  means with respect to a Stock
Appreciation Right, the amount with respect to which the appreciation in the
value of a Share shall be measured over the period beginning with the Grant Date
and ending on the date of exercise of such Stock Appreciation Right.

 

2.7                               “Board” has the meaning set forth in
Section 1.3.

 

2.8                               “CEO” means the Chief Executive Officer of the
Company.

 

2.9                               “Code” means the Internal Revenue Code of
1986, as amended from time to time.  References to a particular section of the
Code include references to regulations and rulings thereunder and to successor
provisions.

 

2.10                        “Committee” and “Management Committee” have the
respective meanings set forth in Article 3.

 

2.11                        “Common Stock” means the common stock, $1.00 par
value, of the Company.

 

2.12                        “Controlled Affiliate” means any Person that
directly or indirectly, through one or more intermediaries, is controlled by the
Company.

 

2

--------------------------------------------------------------------------------


 

2.13                        “Covered Employee” means a Grantee who, as of the
date that the value of an Award is recognizable as income, is one of the group
of “covered employees,” within the meaning of Section 162(m) of the Code, with
respect to the Company.

 

2.14                        “Designated 162(m) Group” means that group of
persons whom the Committee believes may be Covered Employees with respect to a
current or future fiscal year of the Company.

 

2.15                        “Director Annual Grant” means an Award made to a
Non-Management Director under Section 14.1.

 

2.16                        “Director Fees” has the meaning set forth in
Section 14.2.

 

2.17                        “Disability” means, unless otherwise defined in an
Award Agreement, or as otherwise determined under procedures established by the
Committee for purposes of the Plan, for purposes of the exercise of an Incentive
Stock Option, a disability within the meaning of Section 22(e)(3) of the Code,
and for all other purposes, disability as defined in the Company’s long-term
disability plan in which the Grantee participates or is eligible to participate,
as determined by the Committee.

 

2.18                        “Dividend Equivalent” means a right to receive or
accrue, to the extent provided under the respective Award Agreement, payments
equal to dividends or distributions of property on a specified number of Shares.

 

2.19                        “Eligible Person” means any employee (including any
officer) of the Company or an Affiliate that is a Controlled Affiliate or a
parent (as defined in Rule 405 promulgated under the Securities Act), except
that only employees in the Designated 162(m) Group shall be Eligible Persons
with respect to Non-Equity Incentive Awards.

 

2.20                        “Exchange Act” means the Securities Exchange Act of
1934, as amended from time to time.  References to a particular section of the
Exchange Act include references to successor provisions.

 

2.21                        “Equity Election” has the meaning set forth in
Section 14.2.

 

2.22                        “Fair Market Value” means (a) with respect to any
property other than Shares, the fair market value of such property determined by
such methods or procedures as shall be established from time to time by the
Committee, and (b) with respect to Shares, unless otherwise determined in the
good faith discretion of the Committee, as of any date: (i) the closing price on
the date of determination reported in The Wall Street Journal (or an equivalent
alternate or successor) (or, if no sale of Shares was reported for such date, on
the most recent trading day prior to such date on which a sale of Shares was
reported); (ii) if the Shares are not listed on the New York Stock Exchange, the
closing price of the Shares on such other national exchange on which the Shares
are principally traded or as reported by the Nasdaq Global Select or Global
Market System, or similar securities market, or if no such quotations are
available, the average of the high bid and low asked quotations in the
over-the-counter market as reported by the Nasdaq Capital Market

 

3

--------------------------------------------------------------------------------


 

or similar securities market; or (iii) in the event that there shall be no
public market for the Shares, the fair market value of the Shares as determined
(which determination shall be conclusive) in good faith by the Committee.

 

2.23                        “Grant Date” means the date on which an Award is
granted or, in the case of a grant to an Eligible Person, such later date as
specified in advance by the Committee.

 

2.24                        “Grantee” means an Eligible Person who has been
granted an Award.

 

2.25                        “Incentive Stock Option” means an Option that is
intended to meet the requirements of Section 422 of the Code.

 

2.26                        “including” or “includes” means “including, without
limitation,” or “includes, without limitation,” respectively.

 

2.27                        “Non-Equity Incentive Award” means an Award granted
to a person in the Designated 162(m) Group that is not granted, valued by
reference to, or payable in Shares.

 

2.28                        “Non-Management Director” means a member of the
Board who is not an employee of the Company or any Affiliate.

 

2.29                        “Non-Qualified Stock Option” means an Option that is
not an Incentive Stock Option.

 

2.30                        “Option” means an option granted under Article 6 of
the Plan.

 

2.31                        “Option Price” means the price at which a Share may
be purchased by a Grantee pursuant to the exercise of an Option.

 

2.32                        “Option Term” means the period beginning on the
Grant Date of an Option and ending on the date such Option expires, terminates
or is cancelled.

 

2.33                        “Other Stock-Based Award” means a right, granted
under Article 11 of the Plan, that relates to or is valued by reference to
Shares or other Awards relating to Shares.

 

2.34                        “Performance-Based Exception” means the
performance-based exception from the tax deductibility limitations of
Section 162(m) of the Code contained in Section 162(m)(4)(C) of the Code
(including the special provisions for options thereunder).

 

2.35                        “Performance Measures” has the meaning set forth in
Section 4.4.

 

2.36                        “Performance Period” means the time period over
which performance goals shall be determined.

 

2.37                        “Performance Share” and “Performance Unit” have the
respective meanings set forth in Article 9.

 

4

--------------------------------------------------------------------------------


 

2.38                        “Period of Restriction” means the period during
which Shares of Restricted Stock or Restricted Stock Units are subject to
forfeiture if the conditions specified in the Award Agreement are not satisfied.

 

2.39                        “Person” means any individual, sole proprietorship,
partnership, joint venture, limited liability company, trust, unincorporated
organization, association, corporation, institution, public benefit corporation,
entity or government instrumentality, division, agency, body or department.

 

2.40                        “Restricted Stock Unit” means a right, granted in
accordance with Article 8 hereof, to receive a Share or cash payment equal to
the value thereof, subject to such Period of Restriction as the Committee shall
determine.

 

2.41                        “Rule 16b-3” means Rule 16b-3 promulgated by the SEC
under the Exchange Act, as amended from time to time, together with any
successor rule.

 

2.42                        “SEC” means the United States Securities and
Exchange Commission, or any successor thereto.

 

2.43                        “Section 16 Non-Management Director” means a
Non-Management Director who satisfies the requirements to qualify as a
“non-employee director” under Rule 16b-3.

 

2.44                        “Section 16 Person” means a person who is subject to
potential liability under Section 16(b) of the Exchange Act with respect to
transactions involving equity securities of the Company.

 

2.45                        “Securities Act” means the Securities Act of 1933,
as amended from time to time.  References to a particular section of the
Securities Act include references to successor provisions.

 

2.46                        “Share” means a share of Common Stock, and such
other securities of the Company as may be substituted or resubstituted for
Shares pursuant to Section 4.2 hereof.

 

2.47                        “Shares of Restricted Stock” or “Restricted Stock”
means Shares that are subject to forfeiture if the Grantee does not satisfy the
conditions specified in the Award Agreement applicable to such Shares.

 

2.48                        “Spin-Off Awards” mean Awards granted under this
Plan upon the assumption by the Company of equity-based compensation awards
previously granted  by The Williams Companies, Inc. in connection with the
spin-off of the Company from The Williams Companies, Inc. (“Spin-Off”).  Such
assumed Awards shall be referred to herein as (“Assumed Williams Awards”). 
Nothing in this Plan shall require the Company to grant any Assumed Williams
Awards under this Plan.

 

2.49                        “Stock Appreciation Right” or “SAR” has the meaning
set forth in Section 10.1 hereof.

 

2.50                        “Termination of Affiliation” occurs on the first day
on which an individual is for any reason no longer providing services to the
Company or any Affiliate in the capacity of an employee or

 

5

--------------------------------------------------------------------------------


 

officer, or with respect to an individual who is solely an employee or officer
of an Affiliate, the first day on which such entity ceases to be an Affiliate of
the Company.  Notwithstanding the foregoing, except as otherwise provided in the
Award Agreement with respect to such Award, with respect to an Award subject to
Section 409A of the Code, “Termination of Affiliation” means a “separation from
service” as defined in Section 409A of the Code and regulations and other
administrative guidance promulgated thereunder.

 

6

--------------------------------------------------------------------------------


 

Article 3. - Administration

 

3.1                               Committee.

 

(a)                                 Subject to Articles 14 and 15, and to
Section 3.2, the Plan shall be administered by a committee (the “Committee”). 
Except to the extent the Board reserves administrative powers to itself or
appoints a different committee to administer the Plan, the Committee shall be
(i) the Board, with respect to all Non-Management Directors, (ii) the
Compensation Committee of the Board, with respect to all executive officers of
the Company (which term shall have the same meaning as the term “officer” as
defined in Rule 16a-1(f) promulgated under the Exchange Act and shall in any
event include all of the members of the Company’s Executive Leadership Team
(“XLT”)) and any other Eligible Person with respect to whom it elects to act as
the Committee, and (iii) except as the Committee may provide, if the CEO is a
member of the Board, a committee consisting of the CEO, with respect to any
Eligible Person other than an executive officer of the Company.  In addition, to
the extent the Board considers it desirable to comply with Rule 16b-3 or meet
the Performance-Based Exception, the Committee shall consist of two or more
directors of the Company, all of whom qualify both as “outside directors” within
the meaning of Section 162(m) of the Code and as Section 16 Non-Management
Directors (the “Independent Committee”).  The number of members of the Committee
shall from time to time be increased or decreased, and shall be subject to such
conditions, in each case as the Board deems appropriate to permit transactions
in Shares pursuant to the Plan to satisfy such conditions of Rule 16b-3 and the
Performance-Based Exception as then in effect.

 

(b)                                 The Board or the Compensation Committee may,
by resolution, appoint and delegate to another committee of one or more officers
of the Company (including the CEO) (a “Management Committee”) any or all of the
authority of the Board or the Committee, as applicable, with respect to Awards
to Grantees other than Grantees who are executive officers of the Company,
Non-Management Directors, or are persons in the Designated 162(m) Group for whom
the Board or the Compensation Committee desires to have the Performance-Based
Exception apply and/or are Section 16 Persons at the time any such delegated
authority is exercised; provided, however, that the resolution so authorizing
such Management Committee shall specify the total number of Shares that may be
subject to Awards (if any) such Management Committee may award pursuant to such
delegated authority, and any such Award shall be subject to the form(s) of Award
Agreement theretofore approved by the Compensation Committee.  Any delegation of
authority pursuant to this Section 3.1(b) shall comply with the requirements of
applicable law, including Section 157(c) of the General Corporation Law of the
State of Delaware to the extent applicable.

 

(c)                                  Unless the context requires otherwise, any
references herein to “Committee” include references to the Board, the
Compensation Committee of the Board, the Management Committee, the Independent
Committee (if distinct from any of the foregoing) or the CEO, as applicable. 
For avoidance of doubt, notwithstanding any provision of the Plan to the
contrary, any action taken by the Compensation Committee of the Board shall be
treated as a valid action of the Committee, except as limited by the terms of
the Board’s delegation of authority to the

 

7

--------------------------------------------------------------------------------


 

Compensation Committee of the Board or in the event that such action would
violate applicable law.

 

3.2                               Powers of Committee.  Subject to and
consistent with the provisions of the Plan (including Article 14 and any
limitations in scope of authority established in accordance with Section 3.1
above), the Committee has full and final authority and sole discretion as
follows:

 

(a)                                 to determine when, to whom and in what types
and amounts Awards should be granted;

 

(b)                                 to grant Awards in any number and amount to
Eligible Persons, and to determine the terms and conditions applicable to each
Award (including the number of Shares or the amount of cash or other property to
which an Award will relate, any exercise price, grant price, Base Amount or
purchase price, any limitation or restriction, any schedule for or performance
conditions relating to the earning of the Award or the lapse of limitations,
forfeiture restrictions, restrictions on exercisability or transferability, any
performance goals including those relating to the Company and/or an Affiliate
and/or any division thereof and/or an individual, and/or vesting based on the
passage of time, based in each case on such considerations as the Committee
shall determine);

 

(c)                                  to determine the benefit payable under any
Performance Unit, Performance Share, Other Stock-Based Award or Non-Equity
Incentive Award and to determine whether any performance or vesting conditions
have been satisfied;

 

(d)                                 to determine whether or not specific Awards
shall be granted in connection with other specific Awards, and if so, whether
they shall be exercisable cumulatively with, or alternatively to, such other
specific Awards and all other matters to be determined in connection with an
Award;

 

(e)                                  to determine the Option Term;

 

(f)                                   to determine the amount, if any, that a
Grantee shall pay for Shares of Restricted Stock, when Shares of Restricted
Stock shall be forfeited and whether such Shares shall be held in escrow;

 

(g)                                  to determine whether, to what extent and
under what circumstances an Award may be settled in, or the exercise price of an
Award may be paid in, cash, Shares, other Awards or other property, or an Award
may be accelerated, vested, canceled, forfeited or surrendered or any terms of
the Award may be waived, and to accelerate the exercisability of, and to
accelerate or waive any or all of the terms and conditions applicable to, any
Award or any group of Awards for any reason and at any time;

 

(h)                                 to determine with respect to Awards whether,
to what extent and under what circumstances cash, Shares, other Awards, other
property and other amounts payable with respect to an Award will be deferred
either automatically (whether to limit loss of deductions

 

8

--------------------------------------------------------------------------------


 

pursuant to Section 162(m) of the Code or otherwise), at the election of the
Committee or at the election of the Grantee;

 

(i)                                     to offer to exchange or buy out any
previously granted Award for a payment in cash, Shares or one or more other
Awards, subject to Section 6.3 and Section 10.5;

 

(j)                                    to construe and interpret the Plan and to
make all determinations, including factual determinations, necessary or
advisable for the administration of the Plan;

 

(k)                                 to make, amend, suspend, waive and rescind
rules and regulations relating to the Plan;

 

(l)                                     to appoint such agents as the Committee
may deem necessary or advisable to administer the Plan;

 

(m)                             to determine the terms and conditions of all
Award Agreements applicable to Eligible Persons (which need not be identical)
and, with the consent of the Grantee, to amend any such Award Agreement at any
time, among other things, to permit transfers of such Awards to the extent
permitted by the Plan; provided that the consent of the Grantee shall not be
required for any amendment (i) which does not materially adversely affect the
rights of the Grantee, or (ii) which is necessary or advisable (as determined by
the Committee) to carry out the purpose of the Award as a result of any new
applicable law or change in an existing applicable law, or (iii) to the extent
the Award Agreement specifically permits amendment without consent, or
(iv) provided for or specifically contemplated in the Plan (such as Section 6.4
or Article 13);

 

(n)                                 to cancel, with the consent of the Grantee,
outstanding Awards and to grant new Awards in substitution therefor, subject to
Section 6.3 and Section 10.5;

 

(o)                                 to make such adjustments or modifications to
Awards or to adopt such sub-plans for Grantees working outside the United States
as are advisable to fulfill the purposes of the Plan (including to comply with
local law);

 

(p)                                 to impose such additional terms and
conditions upon the grant, exercise or retention of Awards as the Committee may,
before or concurrently with the grant thereof, deem appropriate, including, as
applicable, limiting the percentage of Awards which may from time to time be
exercised by a Grantee;

 

(q)                                 to make adjustments in the terms and
conditions of, and the criteria in, Awards in recognition of unusual or
nonrecurring events (including events described in Section 4.2) affecting the
Company or an Affiliate or the financial statements of the Company or an
Affiliate, or in response to changes in applicable laws, regulations or
accounting principles; provided that in no event shall such adjustment increase
the value of an Award for a person included in the Designated 162(m) Group for
whom the Committee desires to have the Performance-Based Exception apply so as
to cause the Performance-Based Exception to be unavailable;

 

9

--------------------------------------------------------------------------------


 

(r)                                    to correct any defect or supply any
omission or reconcile any inconsistency, and to construe and interpret the Plan,
the rules and regulations, and Award Agreement or any other instrument entered
into or relating to an Award under the Plan; and

 

(s)                                   to take any other action with respect to
any matters relating to the Plan for which it is responsible and to make all
other decisions and determinations as may be required under the terms of the
Plan or as the Committee may deem necessary or advisable for the administration
of the Plan.

 

Any action of the Committee with respect to the Plan shall be final, conclusive
and binding on all persons, including the Company, its Affiliates, any Grantee,
any person claiming any rights under the Plan from or through any Grantee, and
stockholders, except to the extent the Committee may subsequently modify, or
take further action not consistent with, its prior action.  If not specified in
the Plan, the time at which the Committee must or may make any determination
shall be determined by the Committee, and any such determination may thereafter
be modified by the Committee.  The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee.  The Committee may delegate
to officers or managers of the Company or any Affiliate the authority, subject
to such terms as the Committee shall determine, to perform specified functions
under the Plan (subject to Sections 3.1(b), 4.3, 4.4 and 5.7(b)).

 

10

--------------------------------------------------------------------------------


 

Article 4. - Shares Subject to the Plan, Maximum Awards, and 162(m) Compliance

 

4.1                               Number of Shares Available for Grants. 
Subject to adjustment as provided in Section 4.2, the number of Shares hereby
reserved for delivery under the Plan shall be  19,772,757 Shares (such Shares
being the same as the 11,000,000 originally authorized under the 2011 Incentive
Plan plus the 8,772,757 Shares previously issued under the 2011 Incentive Plan
in accordance with that certain Employee Matters Agreement between the Company
and The Williams Companies, Inc. to employees and non-employee directors of The
Williams Companies, Inc. and its subsidiaries in substitution for awards under
The Williams Companies, Inc. equity incentive plans immediately prior to the pro
rata distribution of the Common Stock to complete the spin-off of the Company
from The Williams Companies, Inc.)  The number of Shares available for delivery
pursuant to Incentive Stock Options shall be the number set forth in the first
sentence of this Section 4.1.

 

If any Shares subject to an Award granted hereunder are forfeited or such Award
is settled in cash or otherwise terminates without the delivery of such Shares,
the Shares subject to such Award, to the extent of any such forfeiture,
settlement or termination, shall again be available for grant under the Plan. 
Notwithstanding the foregoing, Shares subject to an Award under the Plan may not
again be made available for issuance under the Plan if such Shares are:
(a) Shares used to pay the exercise price of an Option, (b) Shares delivered to
or withheld by the Company to pay the withholding taxes related to an Award, or
(c) Shares repurchased by the Company on the open market with the proceeds of an
Award paid to the Company by or on behalf of the Grantee.  Shares delivered
pursuant to the Plan may be, in whole or in part, authorized and unissued
Shares, or treasury Shares, including Shares repurchased by the Company for
purposes of the Plan.

 

Notwithstanding the foregoing, an unlimited number of Shares may be issued under
the Plan pursuant to Acquired Entity Awards granted in assumption of, or in
substitution for, an outstanding award previously granted by an Acquired Entity,
so long as the terms of the acquisition of such awards previously granted by an
Acquired Entity do not expressly provide for the issuance of Shares authorized
under this Section 4.1.

 

4.2                               Adjustments in Authorized Shares and Awards. 
In the event of any dividend or other distribution (whether in the form of cash,
Shares, or other property, but excluding regular, quarterly cash dividends),
recapitalization, forward or reverse stock split, subdivision, consolidation or
reduction of capital, reorganization, merger, consolidation, scheme of
arrangement, split-up, spin-off or combination involving the Company or
repurchase or exchange of Shares or other securities of the Company or other
rights to purchase Shares or other securities of the Company, or other similar
corporate transaction or event that affects the Shares, provided that any such
transaction or event referred to heretofore does not involve the receipt of
consideration by the Company, then the Committee shall, in such manner as it
deems equitable in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, adjust (a) the
number and type of Shares (or other securities or property) with respect to
which Awards may be granted, (b) the number and type of Shares (or

 

11

--------------------------------------------------------------------------------


 

other securities or property) subject to outstanding Awards, (c) the grant or
exercise price or Base Amount with respect to any applicable Award or, if deemed
appropriate, make provision for a cash payment to the holder of an outstanding
Award, (d) the number and kind of outstanding Shares of Restricted Stock or
relating to any other outstanding Award in connection with which Shares are
issued or otherwise subject, (e) the number of Shares with respect to which
Awards may be granted to a Grantee, as set forth in Section 4.3, (f) the number
and type of Shares (or other securities or property) as to which Awards may be
settled, and (g) the number of Shares subject to outstanding Restricted Stock or
Restricted Stock Units granted under Article 14; provided, in each case, that
with respect to Awards of Incentive Stock Options intended as of their Grant
Date to qualify as Incentive Stock Options, no such adjustment shall be
authorized to the extent that such adjustment would cause the Plan to violate
Section 422(b)(1) of the Code; and provided further that the number of Shares
subject to any Award denominated in Shares shall always be a whole number.  By
way of example and not limitation, neither the conversion of any convertible
securities of the Company nor any open market purchase of Shares by the Company
shall be treated as a transaction that “does not involve the receipt of
consideration” by the Company.

 

4.3                               Compliance with Section 162(m) of the Code. 
To the extent the Committee determines that compliance with the
Performance-Based Exception is desirable, the following shall apply:

 

(a)                                 Section 162(m) Compliance.  All Awards
granted to persons included in the Designated 162(m) Group shall comply with the
requirements of the Performance-Based Exception; provided that to the extent
Section 162(m) of the Code requires periodic shareholder approval of performance
measures, such approval shall not be required for the continuation of the Plan
or as a condition to grant any Award hereunder after such approval is required. 
In addition, in the event that changes are made to Section 162(m) of the Code to
permit flexibility with respect to the Award or Awards available under the Plan,
the Committee may, subject to this Section 4.3, make any adjustments to such
Awards as it deems appropriate.

 

(b)                                 Annual Individual Limitations.  During any
calendar year, no Grantee may be granted Awards (other than Awards that cannot
be satisfied in Shares) with respect to more than three million five hundred
thousand (3,500,000) Shares, subject to adjustment as provided in Section 4.2. 
The maximum potential value of Awards to be settled in cash or property (other
than Shares) that may be granted with respect to any calendar year (or the
Company’s fiscal year, if the Company’s fiscal year is not the calendar year) to
any Grantee included in the Designated 162(m) Group (regardless of when such
Award is settled) shall not exceed Fifteen Million Dollars ($15,000,000.00). 
(Thus, Awards to be settled in cash or property (other than Shares) with a
Performance Period (or other period of time explicitly or implicitly utilized to
determine the value to be provided to the Grantee) over more than one calendar
year (or fiscal year) may exceed the one-year grant limit in the prior sentence
at the time of payment or settlement so long as the total maximum potential
value does not exceed the one-year limit multiplied by the number of calendar
years (or fiscal years) or portions thereof over which the value of such Award
is determined.)

 

12

--------------------------------------------------------------------------------


 

4.4                               Performance-Based Exception Under
Section 162(m).  Unless and until the Committee proposes for stockholder vote
and stockholders approve a change in the general performance measures set forth
in this Section 4.4, for Awards (other than Options or SARs) designed to qualify
for the Performance-Based Exception, the objective Performance Measure(s) shall
be chosen from among the following:

 

(a)                                 Earnings (either in the aggregate or on a
per-share basis);

 

(b)                                 Net income;

 

(c)                                  Operating income;

 

(d)                                 Operating profit;

 

(e)                                  Cash flow;

 

(f)                                   Stockholder returns (including return on
assets, investments, equity, or gross sales) (including income applicable to
common stockholders or other class of stockholders);

 

(g)                                  Return measures (including return on
assets, equity, sales, or capital expenditures);

 

(h)                                 Earnings before or after either, or any
combination of, interest, taxes, depreciation,  amortization or exploration cost
(EBITDAX);

 

(i)                                     Gross revenues;

 

(j)                                    Share price (including growth measures
and total stockholder return or attainment by the Shares of a specified value
for a specified period of time);

 

(k)                                 Reductions in expense levels in each case,
where applicable, determined either on a Company-wide basis or in respect of any
one or more business units;

 

(l)                                     Net economic value;

 

(m)                             Market share;

 

(n)                                 Annual net income to common stock;

 

(o)                                 Earnings per share;

 

(p)                                 Annual cash flow provided by operations;

 

(q)                                 Changes in annual revenues;

 

(r)                                    Strategic business criteria, consisting
of one or more objectives based on meeting specified revenue, market
penetration, geographic business expansion goals, objectively

 

13

--------------------------------------------------------------------------------


 

identified project milestones, production volume levels, cost targets, and goals
relating to acquisitions or divestitures;

 

(s)                                   Reserve growth (reserve replacement) or
reserves per share;

 

(t)                                    Reserve replacement efficiency ratio;

 

(u)                                 Productions growth or production per share;

 

(v)                                 Drilling results;

 

(w)                               Development costs;

 

(x)                                 Sales;

 

(y)                                 Costs;

 

(z)                                  Results of customer satisfaction surveys;

 

(aa)                          Aggregate product price and other product price
measures;

 

(bb)                          Safety record;

 

(cc)                            Operating and maintenance cost management;

 

(dd)                          Energy production availability performance
measures;

 

(ee)                            Debt rating;

 

and/or

 

(ff)                              Achievement of objective business or
operational goals such as market share and/or business development;

 

provided that subsections (a) through (g) may be measured on a pre- or post-tax
basis; and provided further that the Committee may, on the Grant Date of an
Award intended to comply with the Performance-Based Exception, and in the case
of other grants, at any time, provide that the formula for such Award may
include or exclude items to measure specific objectives, such as losses from
discontinued operations, extraordinary gains or losses, the cumulative effect of
accounting changes, acquisitions or divestitures, foreign exchange impacts and
any unusual, nonrecurring gain or loss.  For Awards intended to comply with the
Performance-Based Exception, the Committee shall set the Performance Measures
within the time period prescribed by Section 162(m) of the Code.  The levels of
performance required with respect to Performance Measures may be expressed in
absolute or relative levels and may be based upon  a set increase, set positive
result, maintenance of the status quo, set decrease or set negative result, and
may be measured annually, cumulatively over a period of years or over such other
period determined by the Committee.  Performance Measures may differ for Awards
to different Grantees.  The

 

14

--------------------------------------------------------------------------------


 

Committee shall specify the weighting (which may be the same or different for
multiple objectives) to be given to each Performance Measure for purposes of
determining the final amount payable with respect to any such Award.  Any one or
more of the Performance Measures may apply to the Grantee, to a department,
unit, division or function within the Company or any one or more Affiliates; or
to the Company and/or any one or more Affiliates; and may apply either alone or
relative to the performance of other businesses or individuals (including
industry or general market indices).

 

The Committee shall have the discretion to adjust the determinations of the
degree of attainment of the pre-established performance goals; provided  that
Awards which are designed to qualify for the Performance-Based Exception may not
be adjusted upward (the Committee shall retain the discretion to adjust such
Awards downward) so as to cause the Performance-Based Exception to be
unavailable.  The Committee may not delegate any responsibility with respect to
Awards intended to qualify for the Performance-Based Exception.  All
determinations by the Committee as to the achievement of the Performance
Measure(s) shall be in writing prior to payment of the Award.

 

In the event that applicable laws change to permit Committee discretion to alter
the governing performance measures without obtaining stockholder approval of
such changes, and still qualify for the Performance-Based Exception, the
Committee shall have sole discretion to make such changes without obtaining
stockholder approval.

 

For purposes of Section 4.3 and this Section 4.4 (and any other provisions of
the Plan for which compliance with Section 162(m) of the Code is intended),
references to “Committee” means the Compensation Committee of the Board or, if a
separate body, the Independent Committee.

 

15

--------------------------------------------------------------------------------


 

Article 5. - Eligibility and General Conditions of Awards

 

5.1                               Eligibility.  Awards may be granted to any
Eligible Person or Non-Management Director, whether or not he or she has
previously received an Award; provided that only persons included in the
Designated 162(m) Group shall be Eligible Persons with respect to Non-Equity
Incentive Awards made under the Plan and Non-Management Directors may only
receive Awards granted under Article 14 of the Plan.  A prospective employee of
the Company or an Affiliate may be granted an Award so long as the Grant Date
does not occur prior to the date that such Person commences employment or the
performance of services for the Company or an Affiliate.

 

5.2                               Award Agreement.  To the extent not set forth
in the Plan, the terms and conditions of each Award shall be set forth in an
Award Agreement.

 

5.3                               General Terms and Termination of Affiliation. 
The Committee may impose on any Award or the exercise or settlement thereof, at
the Grant Date or, subject to the provisions of Section 15.2, thereafter, such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine, including terms requiring forfeiture,
acceleration or pro-rata acceleration of Awards in the event of a Termination of
Affiliation by the Grantee.  Except as may be required under the Delaware
General Corporation Law, Awards may be granted for no consideration other than
prior and future services.  Except as otherwise determined by the Committee
pursuant to this Section 5.3, all Awards that have not been exercised and that
are subject to (a) a risk of forfeiture, (b) deferral by the Committee (and not
voluntary deferral by the Grantee), (c) vesting or (d) unexpired Performance
Periods at the time of a Termination of Affiliation, shall be forfeited to the
Company.

 

5.4                               Nontransferability of Awards.

 

(a)                                 Each Award and each right under any Award
shall be exercisable only by the Grantee during the Grantee’s lifetime, or, if
permissible under applicable law, by the Grantee’s guardian or legal
representative.

 

(b)                                 No Award (prior to the time, if applicable,
Shares are delivered in respect of such Award), and no right under any Award,
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Grantee other than by will or by the laws of descent and
distribution (or in the case of Shares of Restricted Stock, to the Company), and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company and any
Affiliate; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

 

(c)                                  Notwithstanding subsections (a) and
(b) above, to the extent provided in the Award Agreement, Director Annual
Grants, Restricted Stock Units, Stock Appreciation Rights and Awards other than
Incentive Stock Options and Non-Equity Incentive Awards, may be transferred to
one or more trusts or persons during the lifetime of the Grantee in connection
with the Grantee’s estate planning or wealth transfer planning, and may be
exercised by such transferee

 

16

--------------------------------------------------------------------------------


 

in accordance with the terms of such Award.  If so determined by the Committee,
a Grantee may, in the manner established by the Committee, designate a
beneficiary or beneficiaries to exercise the rights of the Grantee, and to
receive any distribution with respect to any Award upon the death of the
Grantee.  A transferee, beneficiary, guardian, legal representative or other
person claiming any rights under the Plan from or through any Grantee shall be
subject to and consistent with the provisions of the Plan and any applicable
Award Agreement, except to the extent the Plan and Award Agreement otherwise
provide with respect to such persons, and to any additional restrictions or
limitations deemed necessary or appropriate by the Committee.

 

(d)                                 Nothing herein shall be construed as
requiring the Committee to honor a DRO except as required under the respective
Award Agreement or to the extent required under applicable law.

 

5.5                               Cancellation and Rescission of Awards.  Unless
the Award Agreement specifies otherwise, the Committee may cancel, rescind,
suspend, withhold, or otherwise limit or restrict any unexercised Award at any
time if the Grantee is not in compliance with all applicable provisions of the
Award Agreement and the Plan or if the Grantee has a Termination of Affiliation.

 

5.6                               Stand-Alone, Tandem and Substitute Awards.

 

(a)                                 Awards granted under the Plan may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for, any other Award granted under the Plan or
any other plan of the Company or any Affiliate; provided that if the
stand-alone, tandem or substitute Award is intended to qualify for the
Performance-Based Exception, it must separately satisfy the requirements of the
Performance-Based Exception.  In connection with the Company’s acquisition,
however effected, of another corporation or entity (the “Acquired Entity”) or
the assets thereof, the Committee may, at its discretion, grant Awards
(“Substitute Awards”) associated with the stock or other equity interest in such
Acquired Entity (“Acquired Entity Award”) held by a Grantee immediately prior to
such Acquisition in order to preserve for Grantee the economic value of all or a
portion of such Acquired Entity Award on such terms as the Committee determines
necessary to achieve preservation of economic value.  For the avoidance of
doubt, to the extent that the Spin-Off Awards are granted under the Plan, they
shall be considered Acquired Entity Awards for purposes of the Plan.  If an
Award is granted in substitution for another Award or any non-Plan award or
benefit, the Committee shall require the surrender of such other Award or
non-Plan award or benefit in consideration for the grant of the new Award. 
Awards granted in addition to or in tandem with other Awards or non-Plan awards
or benefits may be granted either at the same time as or at a different time
from the grant of such other Awards or non-Plan awards or benefits.  The Option
Price of any Option or the purchase price of any other Award conferring a right
to purchase Shares:

 

(i)                                     If granted in substitution for an
outstanding Award or non-Plan award or benefit, shall be either not less than
the Fair Market Value of Shares at the date such substitute Award is granted or
not less than such Fair Market Value at that date reduced to reflect the Fair
Market Value of the Award or award required to be surrendered by the Grantee as
a condition to receipt of a substitute Award; or

 

17

--------------------------------------------------------------------------------


 

(ii)                                  If granted in tandem with an already
outstanding Award or an award granted under another plan, shall be either not
less than the Fair Market Value of Shares at the date of grant of the later
Award or the Fair Market Value of Shares at the date of grant of the earlier
Award or award granted under such other plan.

 

(b)                                 The Committee may, in its discretion and on
such terms and conditions as the Committee considers appropriate in the
circumstances, grant Awards under the Plan in substitution for stock and
stock-based Awards held by employees of another corporation who become employees
of the Company or an Affiliate as the result of a merger or consolidation or
other combination of the employing corporation with the Company or an Affiliate
or the acquisition by the Company or an Affiliate of property or stock of the
employing corporation.

 

5.7                               Compliance with Rule 16b-3.

 

(a)                                 Reformation to Comply with Exchange Act
Rules.  To the extent the Committee determines that a grant or other transaction
by a Section 16 Person should comply with applicable provisions of Rule 16b-3
(except for transactions exempted under alternative Exchange Act rules), the
Committee shall take such actions as necessary to make such grant or other
transaction so comply, and if any provision of this Plan or any Award Agreement
relating to a given Award does not comply with the requirements of Rule 16b-3 as
then applicable to any such grant or transaction, such provision will be
construed or deemed amended, if the Committee so determines, to the extent
necessary to conform to the then applicable requirements of Rule 16b-3 without
the consent of or notice to the affected Section 16 Person.

 

(b)                                 Rule 16b-3 Administration.  Any function
relating to a Section 16 Person shall be performed solely by the Committee or
the Board if necessary to ensure compliance with applicable requirements of
Rule 16b-3, to the extent the Committee determines that such compliance is
desired.  Each member of the Committee or person acting on behalf of the
Committee shall be entitled to, in good faith, rely or act upon any report or
other information furnished to him by any officer, manager or other employee of
the Company or any Affiliate, the Company’s independent certified public
accountants or any executive compensation consultant or attorney or other
professional retained by the Company to assist in the administration of the
Plan.  For purposes of Section 5.7(a) and this Section 5.7(b), references to
“Committee” means the Compensation Committee of the Board or, if a separate
body, the Independent Committee.

 

5.8                               Deferral of Award Payouts.  The Committee may
permit or require a Grantee to defer receipt of the payment of cash or the
delivery of Shares that would otherwise be due by virtue of the lapse or waiver
of restrictions with respect to Shares of Restricted Stock, the satisfaction of
any requirements or goals with respect to Performance Units or Performance
Shares, the lapse or waiver of the Period of Restriction for Restricted Stock
Units, or the lapse or waiver of restrictions with respect to Other Stock-Based
Awards.  The Committee may also require such a deferral of receipt in order to
avoid non-deductibility of any amounts associated with such Award or to comply
with the requirements of applicable law.  If any such deferral is required or
permitted, the Committee shall, in its sole discretion, establish rules and
procedures for such payment deferrals.  Except as otherwise provided in an Award
Agreement or this Section 5.8, any

 

18

--------------------------------------------------------------------------------


 

payment of any Shares that are subject to such deferral shall be made or
delivered to the Grantee upon the Grantee’s Termination of Affiliation. 
Notwithstanding anything herein to the contrary, in no event will any deferral
or payment of a deferred number of Shares or any other payment with respect to
any Award be allowed if the Committee determines, in its sole discretion, that
the deferral would result in the imposition of the additional tax under
Section 409A(a)(1)(B) of the Code.

 

19

--------------------------------------------------------------------------------


 

Article 6. - Stock Options

 

6.1                               Grant of Options.  Subject to and consistent
with the provisions of the Plan, Options may be granted to any Eligible Person
in such number, and upon such terms, and at any time and from time to time as
shall be determined by the Committee.

 

6.2                               Award Agreement.  Each Option grant shall be
evidenced by an Award Agreement that shall specify the Option Price, the Option
Term (which shall be for a period of not more than ten (10) years from its Grant
Date), the number of Shares to which the Option pertains, the time or times at
which such Option shall be exercisable, and such other provisions as the
Committee shall determine.

 

6.3                               Option Price; No Repricing.  The Option Price
of an Option under this Plan shall be determined in the sole discretion of the
Committee, and, except with respect to an Option granted as an Acquired Entity
Award, shall be at least equal to 100% of the Fair Market Value of a Share on
the Grant Date.  Subject to the adjustment under Section 4.2, neither the
Committee nor the Board shall have the authority or discretion to reduce,
directly or indirectly, the Option Price of any outstanding Option without
stockholder approval, including, without limitation, by (a) canceling previously
awarded Options and regranting them with a lower Option Price or (b) exchanging
or buying out any previously granted Option for a payment in cash, Shares or
other Award, notwithstanding any authority otherwise granted the Committee or
the Board under the Plan.

 

6.4                               Grant of Incentive Stock Options.  At the time
of the grant of any Option, the Committee may in its discretion designate that
such Option (or portion thereof) shall be made subject to additional
restrictions to permit it to qualify as an Incentive Stock Option.  Any Option
(or portion thereof) designated as an Incentive Stock Option:

 

(a)                                 shall be granted only to an employee of the
Company or a parent or Subsidiary Corporation (as defined below);

 

(b)                                 shall have an Option Price of not less than
100% of the Fair Market Value of a Share on the Grant Date, and, if granted to a
person who owns capital stock (including stock treated as owned under
Section 424(d) of the Code) possessing more than 10% of the total combined
voting power of all classes of capital stock of the Company or any Subsidiary
Corporation (a “10% Owner”), have an Option Price not less than 110% of the Fair
Market Value of a Share on its Grant Date;

 

(c)                                  shall be for a period of not more than 10
years (five years if the Grantee is a 10% Owner) from its Grant Date, and shall
be subject to earlier termination as provided herein or in the applicable Award
Agreement;

 

(d)                                 shall not have an aggregate Fair Market
Value (as of the Grant Date) of the Shares with respect to which Incentive Stock
Options (whether granted under the Plan or any other stock option plan of the
Grantee’s employer or any parent or Subsidiary Corporation (“Other Plans”))

 

20

--------------------------------------------------------------------------------


 

are exercisable for the first time by such Grantee during any calendar year
(“Current Grant”), determined in accordance with the provisions of Section 422
of the Code, which exceeds $100,000 (the “$100,000 Limit”);

 

(e)                                  shall require the Grantee to notify the
Committee of any disposition of any Shares delivered pursuant to the exercise of
the Incentive Stock Option under the circumstances described in
Section 421(b) of the Code (relating to holding periods and certain
disqualifying dispositions) (a “Disqualifying Disposition”), within 10 days of
such a Disqualifying Disposition; and

 

(f)                                   shall by its terms not be assignable or
transferable other than by will or the laws of descent and distribution and may
be exercised, during the Grantee’s lifetime, only by the Grantee; provided that
the Grantee may, to the extent provided in the Plan in any manner specified by
the Committee, designate in writing a beneficiary to exercise his or her
Incentive Stock Option after the Grantee’s death.

 

For purposes of this Section 6.4, “Subsidiary Corporation” means a corporation
other than the Company in an unbroken chain of corporations beginning with the
Company if, at the time of granting the Option, each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.  For purposes of this Section 6.4, references
to “parent” shall mean a parent corporation within the meaning of
Section 424(e) of the Code.  Notwithstanding the foregoing and Section 3.2, the
Committee may, without the consent of the Grantee, at any time before the
exercise of an Option (whether or not an Incentive Stock Option), take any
action necessary to prevent such Option from being treated as an Incentive Stock
Option.

 

Notwithstanding anything in this Section 6.4 to the contrary, Options designated
as Incentive Stock Options shall not be eligible for treatment under the Code as
Incentive Stock Options (and will be deemed to be Non-Qualified Stock Options)
to the extent that either (a) the aggregate Fair Market Value of the Shares
(determined on the Grant Date) with respect to the Current Grant and all
Incentive Stock Options previously granted under the Plan and any Other Plans
which are exercisable for the first time during a calendar year would exceed the
$100,000 Limit, or (b) such Options otherwise remain exercisable but are not
exercised within three (3) months of Termination of Affiliation (or such other
period of time provided in Section 422 of the Code).

 

6.5                               Payment.  Except as otherwise provided by the
Committee in an Award Agreement or otherwise, Options shall be exercised by the
delivery of a written notice of exercise to the Company or its designee, setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares made by any one or more of the
following means, subject to the approval of the Committee:

 

(a)                                 cash, personal check or wire transfer;

 

21

--------------------------------------------------------------------------------


 

(b)                                 Shares, valued at their Fair Market Value on
the date of exercise;

 

(c)                                  withholding of Shares otherwise deliverable
upon exercise valued at their Fair Market Value on the date of exercise; or

 

(d)                                 subject to applicable law, pursuant to
procedures previously approved by the Company, in cash through the sale of the
Shares acquired on exercise of the Option through a broker-dealer to whom the
Grantee has submitted an irrevocable notice of exercise and irrevocable
instructions to deliver promptly to the Company the amount of sale or loan
proceeds sufficient to pay for such Shares, together with, if requested by the
Company, the mandatory amount of federal, state, local and foreign withholding
taxes payable by Grantee by reason of such exercise.

 

22

--------------------------------------------------------------------------------


 

Article 7. - Shares of Restricted Stock

 

7.1                               Grant of Shares of Restricted Stock.  Subject
to and consistent with the provisions of the Plan, the Committee, at any time
and from time to time, may grant Shares of Restricted Stock to any Eligible
Person in such amounts as the Committee shall determine.

 

7.2                               Award Agreement.  Each grant of Shares of
Restricted Stock shall be evidenced by an Award Agreement that shall specify the
Period(s) of Restriction, the number of Shares of Restricted Stock granted, and
such other provisions as the Committee shall determine.  The Committee may
impose such conditions and/or restrictions on any Shares of Restricted Stock
granted pursuant to the Plan as it may deem advisable, including restrictions
based upon the achievement of specific performance goals, time-based
restrictions on vesting following the attainment of the performance goals,
and/or restrictions under applicable securities laws; provided that such
conditions and/or restrictions may lapse, if so determined by the Committee, in
the event of the Grantee’s Termination of Affiliation due to death, Disability,
normal or approved early retirement, or involuntary termination by the Company
or an Affiliate without “cause.”  Except as otherwise determined by the
Committee, upon Termination of Affiliation during the applicable Period of
Restriction, Shares of Restricted Stock that are at that time subject to
forfeiture shall be forfeited and automatically reacquired by the Company.

 

7.3                               Consideration for Shares of Restricted Stock. 
The Committee shall determine the amount, if any, that a Grantee shall pay for
Shares of Restricted Stock, subject to the following sentence.  Except with
respect to Shares of Restricted Stock that are treasury shares, for which no
payment need be required, the Committee shall require the Grantee to pay at
least the par value of a Share for each Share of Restricted Stock.  Such payment
shall be made in full in cash and/or other consideration permissible by
applicable law (including prior and/or future services, which shall be
considered a “benefit to the corporation” within the meaning of Section 152 of
the Delaware General Corporation Law) by the Grantee before the delivery of the
Shares under terms determined by the Committee.

 

7.4                               Effect of Forfeiture.  If Shares of Restricted
Stock are forfeited, and if the Grantee was required to pay for such Shares with
cash or property, the Grantee shall be deemed to have resold such Shares to the
Company at a price equal to the lesser of (a) the amount paid in cash or
property by the Grantee for such Shares, or (b) the Fair Market Value of such
Shares at the close of business on the date of such forfeiture.  The Company
shall pay to the Grantee the deemed sale price as soon as is administratively
practical.  Such Shares shall cease to be outstanding, and shall no longer
confer on the Grantee thereof any rights as a stockholder of the Company, from
and after the date of the event causing the forfeiture, whether or not the
Grantee accepts the Company’s tender of payment for such Shares.

 

7.5                               Escrow; Legends.  The Committee may provide
that any certificates for any Shares of Restricted Stock (a) shall be held
(together with one or more stock powers executed in blank by the Grantee) in
escrow by the Secretary of the Company until such Shares become nonforfeitable
or are forfeited and/or (b) shall bear an appropriate legend restricting the
transfer of such Shares.  If any Shares of Restricted Stock become
nonforfeitable, the Company shall cause certificates for

 

23

--------------------------------------------------------------------------------


 

such Shares to be delivered without such legend, except as may be required under
applicable law.

 

7.6                               Voting Rights; Dividends and Distributions. 
Unless otherwise determined by the Committee in accordance with applicable law,
individuals holding Shares of Restricted Stock granted hereunder may exercise
full voting rights with respect to those shares during the Period of
Restriction. Pursuant to Section 17.5, the Committee may require the payment of
cash dividends on shares of Restricted Stock to be deferred and, if the
Committee so determines, reinvested in additional shares of Restricted Stock. 
In such a case, individuals in whose name Shares of Restricted Stock are granted
shall be entitled to receive all dividends and other distributions paid with
respect to those Shares once the Period of Restriction has ended.

 

24

--------------------------------------------------------------------------------


 

Article 8. - Restricted Stock Units

 

8.1                               Grant of Restricted Stock Units.  Subject to
and consistent with the provisions of the Plan, the Committee, at any time and
from time to time, may grant Restricted Stock Units to any Eligible Person, in
such amount and upon such terms as the Committee shall determine.

 

8.2                               Delivery and Limitations.  Delivery of Shares
will occur upon expiration of the Period of Restriction specified for the Award
of Restricted Stock Units by the Committee.  In addition, an Award of Restricted
Stock Units shall be subject to such limitations as the Committee may impose,
which limitations may lapse at the end of the Period of Restriction of such
Restricted Stock Units or at other specified times, separately or in
combination, in installments or otherwise, as the Committee shall determine at
the time of grant or thereafter.  A Grantee awarded Restricted Stock Units will
have no voting rights and will have no rights to receive dividends or Dividend
Equivalents in respect of Restricted Stock Units.

 

8.3                               Forfeiture.  Except as otherwise determined by
the Committee, upon Termination of Affiliation during the applicable Period of
Restriction, Restricted Stock Units that are at that time subject to forfeiture
shall be forfeited.

 

25

--------------------------------------------------------------------------------


 

Article 9. - Performance Units and Performance Shares

 

9.1                               Grant of Performance Units and Performance
Shares.  Subject to and consistent with the provisions of the Plan, Performance
Units or Performance Shares may be granted to any Eligible Person in such
amounts and upon such terms, and at any time and from time to time, as shall be
determined by the Committee.

 

9.2                               Value/Performance Goals.  The Committee shall
set performance goals in its discretion which, depending on the extent to which
they are met, will determine the number or value of Performance Units or
Performance Shares that will be paid to the Grantee.  With respect to Covered
Employees and to the extent the Committee deems it appropriate to comply with
Section 162(m) of the Code, all performance goals shall be objective Performance
Measures as set forth in Section 4.4 satisfying the requirements for the
Performance-Based Exception, and shall be set by the Committee within the time
period prescribed by Section 162(m) of the Code and related regulations.

 

(a)                                 Performance Unit.  Each Performance Unit
shall have an initial value that is established by the Committee at the time of
grant.

 

(b)                                 Performance Share.  Each Performance Share
shall have an initial value equal to the Fair Market Value of a Share at the
close of business on the Grant Date.

 

9.3                               Earning of Performance Units and Performance
Shares.  After the applicable Performance Period has ended, the holder of
Performance Units or Performance Shares shall be entitled to payment based on
the level of achievement of performance goals set by the Committee.  If a
Performance Unit or Performance Share Award is intended to comply with the
Performance-Based Exception, the Committee shall certify the level of
achievement of the performance goals in writing before the Award is settled.

 

At the discretion of the Committee, the settlement of Performance Units or
Performance Shares may be in cash, Shares of equivalent value, or in some
combination thereof, as set forth in the Award Agreement or otherwise determined
by the Committee.

 

Except with respect to Awards with respect to which the Committee intends that
the Performance-Based Exception shall apply, if a Grantee is promoted, demoted
or transferred to a different business unit of the Company during a Performance
Period, then, to the extent the Committee determines the performance goals or
Performance Period are no longer appropriate, the Committee may adjust, change,
eliminate or cancel the performance goals or the applicable Performance Period
as it deems appropriate in order to make them appropriate and comparable to the
initial performance goals or Performance Period.

 

A Grantee shall not be entitled to payment or accrual of Dividend Equivalents
with respect to Shares deliverable in connection with grants of Performance
Units or Performance Shares, whether unearned, earned but not yet delivered to
the Grantee or otherwise.  In addition, a

 

26

--------------------------------------------------------------------------------


 

Grantee shall be entitled to exercise his or her voting rights with respect to
such Shares to the extent such Shares have been issued to the Grantee.

 

9.4                               Forfeiture.  Except as otherwise determined by
the Committee, upon Termination of Affiliation any unvested and/or unearned
Performance Units and Performance Shares shall be forfeited.

 

27

--------------------------------------------------------------------------------


 

Article 10. — Stock Appreciation Rights

 

10.1                        Grant of SARs.  Subject to and consistent with the
provisions of the Plan, stock appreciation rights (“Stock Appreciation Rights”
or “SARs”) may be granted to any Eligible Persons in such numbers and upon such
terms, and at any time and from time to time, as shall be determined by the
Committee.  Each SAR shall represent the right of the Grantee to receive upon
exercise of the SAR an amount equal to the amount described in Section 10.3,
subject to such terms and conditions as the Committee shall determine.

 

10.2                        Award Agreement.  Each grant of SARs shall be
evidenced by an Award Agreement that shall specify, as the Committee shall
determine, the number of Shares as to which the SAR relates, the Base Amount,
the term and such other terms and conditions as the Committee shall determine,
including without limitation vesting and forfeiture, provided that as to each
SAR:

 

(a)                                 except with respect to a SAR granted as an
Acquired Entity Award, the Base Amount shall never be less than the Fair Market
Value of a Share on the Grant Date; and

 

(b)                                 the term shall not exceed ten years from the
Grant Date.

 

10.3                        Payment of SAR Amount.  Upon exercise of a SAR, the
Grantee shall be entitled to receive payment of an amount determined by
multiplying (a) the difference between the Base Amount of the SAR and the Fair
Market Value of a Share at the close of business on the date the SAR is
exercised by (b) the number of Shares with respect to which the SAR is
exercised.  In the discretion of the Committee, payment of the SAR amount by the
Company may be in cash, Shares or a combination of cash and Shares.

 

10.4                        Forfeiture.  Except as otherwise determined by the
Committee, upon Termination of Affiliation any unvested SARs shall be forfeited.

 

10.5                        No Repricing.  Subject to the adjustment under
Section 4.2, neither the Committee nor the Board shall have the authority or
discretion to reduce, directly or indirectly, the Base Amount of any outstanding
SAR without stockholder approval, including, without limitation, by
(a) canceling previously awarded SARs and regranting them with a lower Base
Amount or (b) exchanging or buying out any previously granted SARs for a payment
in cash, Shares or other Award, notwithstanding any authority otherwise granted
the Committee under the Plan.

 

28

--------------------------------------------------------------------------------


 

Article 11. - Other Stock-Based Awards

 

The Committee is authorized, subject to limitations under applicable law, to
grant to any Eligible Persons such other Awards that are denominated or payable
in, valued in whole or in part by reference to, or otherwise based on, or
related to, Shares or other securities, as deemed by the Committee to be
consistent with the purposes of the Plan, including Shares awarded which are not
subject to any restrictions or conditions, convertible or exchangeable debt
securities or other rights convertible or exchangeable into Shares, Awards
valued by reference to the value of securities of or the performance of
specified Affiliates, and Awards payable in securities of Affiliates.  Subject
to and consistent with the provisions of the Plan, the Committee shall determine
the terms and conditions of such Awards.  Except as provided by the Committee,
Shares or other securities delivered pursuant to a purchase right granted under
this Article 11 shall be purchased for such consideration, paid for by such
methods and in such forms, including cash, Shares, outstanding Awards or other
property or other consideration permitted by applicable law, as the Committee
shall determine.

 

29

--------------------------------------------------------------------------------


 

Article 12. - Non-Equity Incentive Awards

 

The Committee is authorized to grant Non-Equity Incentive Awards alone or in
conjunction with other Awards to individuals who are at the time of the grant of
such Non-Equity Incentive Award, included in the Designated 162(m) Group.  All
terms, conditions and limitations applicable to any Non-Equity Incentive Award
shall be determined by the Committee, subject to and consistent with the
provisions of the Plan (including the applicable annual individual limitation
under Section 4.3(b) and the use of one or more of the Performance Measures set
forth in Section 4.4) and Section 162(m) of the Code.

 

30

--------------------------------------------------------------------------------


 

Article 13. - Change in Control

 

13.1                        Acceleration of Exercisability and Lapse of
Restrictions.  If, upon or within two (2) years following a Change in Control, a
Grantee has a Termination of Affiliation with the Company and the Company’s
Affiliates (excluding any transfer to the Company or its Affiliates) voluntarily
for Good Reason, or involuntarily (other than due to Cause, death, Disability,
or Retirement) the following acceleration provisions shall apply to Awards other
than Awards granted under Article 14:

 

(a)                                 All outstanding Awards pursuant to which the
Grantee may have rights, the exercise of which is restricted or limited, shall
become fully exercisable; unless the right to lapse restrictions or limitations
is waived or deferred by a Grantee prior to such lapse, all restrictions or
limitations (including risks of forfeiture) on outstanding Awards subject to
restrictions or limitations under the Plan shall lapse; and all performance
criteria and other conditions to payment of Awards under which payments of cash,
Shares or other property are subject to conditions shall be deemed to be
achieved or fulfilled (at the target level, to the extent applicable) and shall
be waived by the Company; and

 

(b)                                 Notwithstanding any other provision of the
Plan or any outstanding Award Agreement, Awards in the form of Non-Qualified
Stock Options which are accelerated under this Section 13.1 shall be exercisable
after a Grantee’s Termination of Affiliation for a period equal to the lesser of
(i) the remaining term of each nonqualified option; or (ii) eighteen (18)
months.

 

13.2                        Definitions.  For purposes of this Article 13, the
following terms shall have the meanings set forth below:

 

(a)                                 “Cause” means, from and after the occurrence
of a Change in Control, unless otherwise defined in an Award Agreement or
individual employment, change in control, or other severance agreement, the
occurrence of any one or more of the following, as determined in the good faith
and reasonable judgment of the Committee or person to whom the Committee may
delegate its authority under the Plan:

 

(i)                                     willful failure by a Grantee to
substantially perform his or her duties (as they existed immediately prior to a
Change in Control), other than any such failure resulting from a Disability; or

 

(ii)                                  Grantee’s conviction of or plea of nolo
contendere to a crime involving fraud, dishonesty or any other act constituting
a felony involving moral turpitude or causing material harm, financial or
otherwise, to the Company or an Affiliate; or

 

(iii)                               Grantee’s willful or reckless material
misconduct in the performance of his duties which results in an adverse effect
on the Company, the Subsidiary or an Affiliate; or

 

31

--------------------------------------------------------------------------------


 

(iv)                              Grantee’s willful or reckless violation or
disregard of the code of business conduct or other published policy of the
Company or an Affiliate; or

 

(v)                                 Grantee’s habitual or gross neglect of
duties.

 

(b)                                 “Change Date” means, with respect to an
Award, the date on which a Change in Control first occurs while the Award is
outstanding.

 

(c)                                  “Change in Control” means, unless otherwise
defined in an Award Agreement or individual Change in Control severance
agreement, the occurrence of any one or more of the following:

 

(i)                                     any person (as such term is used in
Rule 13d-5 of the SEC under the Exchange Act) or group (as such term is defined
in Sections 3(a)(9) and 13(d)(3) of the Exchange Act), other than a Controlled
Affiliate or any employee benefit plan (or any related trust) sponsored or
maintained by the Company or any of its Controlled Affiliates (a “Related
Party”), becomes the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act) of 25% or more of the common stock of the Company or of Voting
Securities representing 25% or more of the combined voting power of all Voting
Securities of the Company; or

 

(ii)                                  the Company’s Incumbent Directors
(determined using the date of the Award as the baseline date) cease for any
reason to constitute at least a majority of the directors of the Company then
serving; or

 

(iii)                               consummation of a merger, reorganization,
recapitalization, consolidation, or similar transaction (any of the foregoing, a
“Reorganization Transaction”), other than a Reorganization Transaction that
results in the Persons who were the direct or indirect owners of the outstanding
common stock and Voting Securities of the Company immediately before such
Reorganization Transaction becoming, immediately after the consummation of such
Reorganization Transaction, the direct or indirect owners, of both at least 65%
of the then-outstanding equity securities of the Surviving Enterprise and Voting
Securities representing at least 65% of the combined voting power of the
then-outstanding Voting Securities of the Surviving Enterprise, in substantially
the same respective proportions as such Persons’ ownership of the common stock
and Voting Securities of the Company immediately before such Reorganization
Transaction; or

 

(iv)                              consummation of a plan or agreement for the
sale or other disposition of all or substantially all of the consolidated assets
of the Company or a plan of complete liquidation of the Company, other than any
such transaction that would result in (A) a Related Party owning or acquiring
more than 50% of the assets owned by the Company immediately prior to the
transaction or (B) the Persons who were the direct or indirect owners of the
outstanding common stock and Voting Securities of the Company immediately before
such transaction becoming, immediately after the consummation of

 

32

--------------------------------------------------------------------------------


 

such transaction, the direct or indirect owners, of more than 50% of the assets
owned by the Company immediately prior to the transaction.

 

Notwithstanding the occurrence of any of the foregoing events and subject to
Section 17.18, a Change in Control shall not occur with respect to a Grantee if,
in advance of such event, the Grantee agrees in writing that such event shall
not constitute a Change in Control.

 

(d)                                 “Good Reason” means, unless otherwise
defined in an Award Agreement or individual employment, change in control or
other severance agreement, the occurrence, upon or within two years following a
Change in Control and without a Grantee’s prior written consent, of any one or
more of the following:

 

(i)                                     a material adverse reduction in the
nature or scope of the Grantee’s duties from the most significant of those
assigned at any time in the 90-day period prior to a Change in Control; or

 

(ii)                                  a significant reduction in the authority
and responsibility assigned to the Grantee; or

 

(iii)                               any failure to pay Grantee’s base salary; or

 

(iv)                              a material reduction of Grantee’s aggregate
compensation and/or aggregate benefits from the amounts and/or levels in effect
on the Change Date, unless such reduction is part of a policy applicable to peer
employees of the Employer and of any successor entity; or

 

(v)                                 a requirement by the Company or an Affiliate
that the Grantee’s principal duties be performed at a location more than fifty
(50) miles from the location where the Grantee was employed immediately
preceding the Change in Control, without the Grantee’s consent (except for
travel reasonably required in the performance of the Grantee’s duties); provided
such new location is farther from Grantee’s residence than the prior location;
or

 

(vi)                              the failure of the Surviving Enterprise
following a Reorganization Transaction to assume all Awards previously made
under the Plan or to provide equivalent awards of substantially the same value.

 

Notwithstanding anything in this Article 13 to the contrary, no act or omission
shall constitute grounds for “Good Reason”:

 

(i)                                     Unless, at least 30 days prior to his
termination, Grantee gives a written notice to the Company or the Affiliate that
employs Grantee of his intent to terminate his employment for Good Reason which
describes the alleged act or omission giving rise to Good Reason;

 

(ii)                                  Unless such notice is given within 90 days
of Grantee’s first actual knowledge of such act or omission; and

 

33

--------------------------------------------------------------------------------


 

(iii)                               Unless the Company or the Affiliate that
employs Grantee fails to cure such act or omission within the 30 day period
after receiving such notice.

 

Further, no act or omission shall be “Good Reason” if Grantee has consented in
writing to such act or omission.

 

(e)                                  “Incumbent Directors” means, determined as
of any date by reference to any baseline date:

 

(i)                                     the members of the Board on the date of
such determination who have been members of the Board since such baseline date;
and

 

(ii)                                  the members of the Board on the date of
such determination who were appointed or elected after such baseline date and
whose election, or nomination for election by stockholders of the Company or the
owners of the Surviving Enterprise, as applicable, was approved by a vote or
written consent of two-thirds of the directors comprising the Company’s
Incumbent Directors on the date of such vote or written consent, but excluding
each such member whose initial assumption of office was in connection with
(A) an actual or threatened election contest, including a consent solicitation,
relating to the election or removal of one or more members of the Board or (B) a
“tender offer” (as such term is used in Section 14(d) of the Exchange Act).

 

(f)                                   “Retirement” shall have the meaning
ascribed to such term in the Company’s governing tax-qualified retirement plan
applicable to the Grantee, or if no such plan is applicable to the Grantee, in
the good faith determination of the Committee.

 

(g)                                  “Surviving Enterprise” means the entity
resulting from a Reorganization Transaction or, if securities representing at
least 50% of the aggregate voting power of all Voting Securities of such
resulting entity are directly or indirectly owned by another entity, such other
entity.

 

(h)                                 “Voting Securities” of an entity means
equity securities of such entity that are entitled to vote generally in the
election of the members of the board of directors or other governing body of
such entity.

 

13.3                        Flexibility to Amend.  The provisions of this
Article 13 and any similar or related provisions of any Award Agreement may be
modified at any time prior to a Change in Control, without the consent of the
Grantee or the Company’s stockholders.

 

34

--------------------------------------------------------------------------------


 

Article 14. - Non-Management Director Awards

 

14.1                        Director Annual Grant.

 

(a)                                 Automatic Grant of Director Annual Grant.  
Subject to adjustment as provided in Section 4.2, annually or at such other time
or times as the Board may, in its sole discretion, determine, each
Non-Management Director shall be granted an Award payable, as determined by the
Board, in the form of one or a combination of Restricted Stock or Restricted
Stock Units (determined by rounding up to the next higher whole number of Shares
any fractional portion of a Share equal to or in excess of one-half Share, and
otherwise rounding down to the next lower whole number of Shares) having a Fair
Market Value at the close of business on the Grant Date of up to Five Hundred
Thousand Dollars ($500,000) (“Director Annual Grant”).  If no Annual Meeting of
Company Stockholders is held prior to June 1 of any calendar year, the Grant
Date for the Director Annual Grant shall be May 31.  Notwithstanding the
foregoing, the Board may, in its discretion exercised at any time prior to the
date a Director Annual Grant is granted for a year, provide that the Director
Annual Grant for such year shall be granted in installments, so that only a
portion (which portion shall be the same for each Non-Management Director) of
the Director Annual Grant shall be granted on the date of the Annual Meeting of
Company Stockholders (or May 31, as applicable) of such year, and the remaining
portion or portions shall be granted at such time or times in such year as the
Board may specify at the time it determines to grant the Director Annual Grant
in installments.  A person who first becomes a Non-Management Director after the
conclusion of the Annual Meeting of Company Stockholders and prior to August 1
of any year shall be granted the full Director Annual Grant for such year as of
December 15.

 

(b)                                 Prorated Director Annual Grant.

 

(i)                                     Subject to adjustment as provided in
Section 4.2, a person who first becomes a Non-Management Director on or after
August 1 of any year from and after 2012 and prior to the first Annual Meeting
of Company Stockholders following the date the person becomes a Non-Management
Director shall be granted a prorated Director Annual Grant for such first year
with a Grant Date following the date such person becomes a Non-Management
Director determined as follows:

 

(A)                               The Grant Date shall be December 15 if the
person first becomes a Non-Management Director on or before December 15 of the
year.

 

(B)                               The Grant Date shall be the date of the next
Annual Meeting of Company Stockholders if the person first becomes a
Non-Management Director on or after December 16 of the year.  If no Annual
Meeting of Company Stockholders is held prior to the next following June 1, the
Grant Date shall be May 31 of the year following the date the person becomes a
Non-Management Director.

 

(ii)                                  The prorated portion of the Director
Annual Grant shall be determined by multiplying the value of such Director
Annual Grant by a fraction, the numerator of which

 

35

--------------------------------------------------------------------------------


 

is the number of full and fractional calendar months elapsing between the date
such person first becomes a Non-Management Director and the date of the first
Annual Meeting of Company Stockholders following the date the person becomes a
Non-Management Director and the denominator of which is twelve; provided that
with respect to any component of a Director Annual Grant denominated in Shares,
including but not limited to Shares of Restricted Stock or Restricted Stock
Units, only whole numbers of Shares shall be granted, determined by rounding up
to the next higher whole number of Shares any fractional portion of a Share
equal to or in excess of one-half Share, and otherwise rounding down to the next
lower whole number of Shares.  If no Annual Meeting of Company Stockholders is
scheduled as of a December 15 Grant Date or held as of a May 31 Grant Date, such
prorated Director Annual Grant shall be determined by multiplying each component
of such Director Annual Grant by a fraction, the numerator of which is the
number of full and fractional calendar months elapsing between the date such
person first becomes a Non-Management Director and May 31 of the year following
the date such person becomes a Non-Management Director and the denominator of
which is twelve.  As to any component denominated in Shares, including without
limitation Shares of Restricted Stock or Restricted Stock Units, only whole
numbers of Shares shall be granted, determined by rounding up to the next higher
whole number of Shares any fractional portion of a Share equal to or in excess
of one-half Share, and otherwise rounding down to the next lower whole number of
Shares.

 

(iii)                               In the event the Board has determined that
the Director Annual Grant for a year shall be granted in installments, the Board
shall make appropriate provisions for prorating installments with respect to
Non-Management Directors entitled to a prorated Director Annual Grant,
consistent with the preceding provisions of this Section 14.1(b).

 

(c)                                  Non-Management Director Status.  A person
must be a Non-Management Director on the Grant Date of a Director Annual Grant
(or any installment thereof) in order to be granted such Director Annual Grant
(or installment thereof).  For a Director Annual Grant granted on the date of
the Annual Meeting of Company Stockholders, other than a prorated Director
Annual Grant, the person must be a Non-Management Director at the conclusion of
the Annual Meeting of Company Stockholders.

 

(d)                                 Vesting and Payment.  Each Director Annual
Grant shall vest and be paid out in Shares as determined by the Committee.

 

14.2                        Election to Receive Director Fees in Shares or
Restricted Stock Units in Lieu of Cash.

 

(a)                                 Payment of Director Fees in Shares.  To the
extent permitted by the Committee from time to time, a Non-Management Director
may elect (“Equity Election”) to be paid all or a portion of cash fees, if any,
earned in his or her capacity as a Non-Management Director (including any
retainer fees, fees for service as chairman of a Board committee and any other
cash fees paid to directors (“Director Fees”)), in the form of Shares in lieu of
cash.  An Equity Election may be made at any time prior to the date Director
Fees would otherwise have been paid in cash, subject to such restrictions and
advance filing requirements as the Company may

 

36

--------------------------------------------------------------------------------


 

impose, including, but not limited to, restrictions designed to comply with the
requirements of Section 409A of the Code.  Each Equity Election shall be
irrevocable, shall specify the portion of the Director Fees to be paid in the
form of Shares and shall remain in effect with respect to future Director Fees
until the Non-Management Director revokes or changes such Equity Election.  Any
such revocation or change shall have prospective application only.  Shares
delivered pursuant to an Equity Election shall be that whole number of Shares
(determined by rounding up to the next higher whole number of Shares any
fractional portion of a Share equal to or in excess of one-half Share, and
otherwise rounding down to the next lower whole number of Shares), determined by
dividing the amount of Director Fees to be paid in Shares by the Fair Market
Value of a Share at the close of business on the date such Director Fees would
otherwise be paid.

 

(b)                                 Payment of Director Fees in Restricted Stock
Units.  A Non-Management Director who makes a Deferral Election in accordance
with Section 14.3 shall receive all or part (as he or she elects) of his or her
Director Fees in the form of a number of Restricted Stock Units equal to the
quotient of the amount of Director Fees to be paid in the form of Restricted
Stock Units divided by the Fair Market Value of a Share at the close of business
on the date such Director Fees would otherwise be paid in cash.

 

14.3                        Deferral Elections.  To the extent permitted by the
Committee from time to time, each member of the Board who is a Non-Management
Director may make an election (“Deferral Election”) to be paid any or all of the
following (“Deferrable Amounts”) in the form of Restricted Stock Units in lieu
of cash or Shares, as applicable: (a) Director Annual Grants as provided in
Section 14.1; or (b) Director Fees as provided in 14.2(a).

 

(a)                                 Timing of Deferral Elections.  An initial
Deferral Election must be filed with the Human Resources Department of the
Company, or its designated administrator, during the designated time frames that
comply with 26 USC §409A and Treas. Reg. §1.409A-2(a)(5), subject to such
restrictions and advance filing requirements as the Company may impose.  A
Deferral Election shall be irrevocable as of the filing deadline and shall only
apply with respect to Deferrable Amounts otherwise payable after the filing of
such election.  Any such revocation or change shall have prospective application
only and shall in no event apply with respect to compensation earned in the
calendar year in which the revocation or change is made.

 

(b)                                 Content of Deferral Elections.  A Deferral
Election must specify the following:

 

(i)                                     The affirmative deferral election of
Restricted Stock Units granted under Section 14.1(a) or Section 14.1(b)) subject
to the Director Annual Grant to be deferred and paid in Restricted Stock Units
under this Section 14.3 and/or

 

(ii)                                  the dollar amount of Director Fees to be
deferred and paid in Restricted Stock Units under this Section 14.3, as
applicable; and

 

37

--------------------------------------------------------------------------------


 

(c)                                  Deferral Account.  The Company shall
establish an account (“Deferral Account”) on its books for each Non-Management
Director who makes a Deferral Election.  A number of Restricted Stock Units
(determined in the case of a Deferrable Amount otherwise payable in cash by
dividing the amount of cash to be deferred by the Fair Market Value of a Share
at the close of business on the date such cash would otherwise be paid) shall be
credited to the Non-Management Director’s Deferral Account as of each date a
Deferrable Amount subject to a Deferral Election would otherwise be paid. 
Deferral Accounts shall be maintained for recordkeeping purposes only and the
Company shall not be obligated to segregate or set aside assets representing
securities or other amounts credited to Deferral Accounts.  The obligation to
make distributions of securities or other amounts credited to Deferral Accounts
shall be an unfunded unsecured obligation of the Company.

 

(d)                                 Settlement of Deferral Accounts.  The
Company shall settle a Non-Management Director’s Deferral Account by delivering
to the holder thereof (which may be the Non-Management Director or his or her
beneficiary) a number of Shares equal to the number of Restricted Stock Units
then credited to such Deferral Account (or a specified portion in the event of
any partial settlement); provided that if less than the value of a whole Share
remains in the Deferral Account at the time of any such distribution, the number
of Shares distributed shall be rounded up to the next higher whole number of
Shares if the fractional portion of a Share remaining is equal to or in excess
of one-half Share, and otherwise shall be rounded down to the next lower whole
number of Shares.  Such settlement shall be made at the time or times specified
in the WPX Energy Board of Directors Nonqualified Deferred Compensation Plan.

 

14.4                        Insufficient Number of Shares.  If at any date
insufficient Shares are available under the Plan for the automatic grant of
Director Annual Grants, or the delivery of Shares in lieu of cash payment of
Director Fees, or crediting Restricted Stock Units pursuant to a Deferral
Election, (a) Director Annual Grants under Section 14.1 automatically shall be
granted proportionately to each Non-Management Director eligible for such a
grant to the extent Shares are then available (provided that no Director Annual
Grant shall be granted with respect to a fractional number of Shares), and
(b) then, if any Shares remain available, Director Fees elected to be received
in Shares shall be paid in the form of Shares or Restricted Stock Units
proportionately among Non-Management Directors then eligible to participate to
the extent Shares are then available and otherwise in the form of cash.

 

14.5                        Non-Forfeitability.  The interest of each
Non-Management Director in Director Annual Grants granted or delivered under the
Plan at all times shall be non-forfeitable, except to the extent the Board
provides otherwise.

 

38

--------------------------------------------------------------------------------


 

Article 15. - Amendment, Modification, and Termination

 

15.1                        Amendment, Modification, and Termination.  Subject
to Section 15.2, the Board may, at any time and from time to time, alter, amend,
suspend, discontinue or terminate the Plan in whole or in part without the
approval of the Company’s stockholders, except that (a) any amendment or
alteration shall be subject to the approval of the Company’s stockholders if
such stockholder approval is required by any federal or state law or regulation
or the rules of any securities exchange or other form of securities market on
which the Shares may then be listed or quoted, (b) the Board may otherwise, in
its discretion, determine to submit other such amendments or alterations to
stockholders for approval and (c) no amendment or alteration of Section 6.3 or
Section 10.5 (except to correct a scrivener’s error) shall be made without the
approval of the Company’s stockholders.

 

15.2                        Awards Previously Granted.  Except as otherwise
specifically permitted in the Plan or an Award Agreement, no termination,
amendment, or modification of the Plan shall adversely affect in any material
way any Award previously granted under the Plan, without the written consent of
the Grantee of such Award; provided that Article 13 may be removed, amended or
modified at any time prior to a Change in Control without the consent of any
Grantee.

 

39

--------------------------------------------------------------------------------


 

Article 16. - Withholding

 

16.1                        Mandatory Tax Withholding

 

(a)                                 Whenever, under the Plan, (i) Shares are to
be delivered upon payment of an Award, (ii) Shares of Restricted Stock become
nonforfeitable, (iii) a cash payment is made for any Award, or (iv) any other
payment event occurs with respect to rights and benefits hereunder, the Company
or any Affiliate shall be entitled to require (A) that the Grantee remit an
amount in cash, or in the Company’s discretion, in Shares, valued at their Fair
Market Value on the date the withholding obligation arises, sufficient to
satisfy all of the employer’s federal, state, and local tax withholding
requirements related thereto but no more than the minimum amount necessary to
satisfy such amounts (“Required Withholding”), (B) the withholding of such
Required Withholding from compensation otherwise due to the Grantee or from any
Shares valued at their Fair Market Value at the date the withholding obligation
arises, or from any other payment due to the Grantee under the Plan or otherwise
or (C) any combination of the foregoing.

 

(b)                                 If any Grantee makes an election under
Section 83(b) of the Code, the Company or any Affiliate shall be entitled to
require (i) that the Grantee remit an amount in cash, or in the Company’s
discretion, in Shares, valued at their Fair Market Value on the date the
withholding obligation arises, sufficient to satisfy the resulting Required
Withholding, (ii) the withholding of such Required Withholding from compensation
otherwise due to the Grantee or from any Shares or other payment due to the
Grantee under the Plan or otherwise or (iii) any combination of the foregoing.

 

16.2                        Notification under Code Section 83(b).  If any
Grantee makes the election permitted under Section 83(b) of the Code to include
in such Grantee’s gross income in the year of transfer the amounts specified in
Section 83(b) of the Code, then such Grantee shall notify the Company of such
election within ten (10) days of filing the notice of the election with the
Internal Revenue Service, in addition to any filing and notification required
pursuant to regulations issued under Section 83(b) of the Code.  The Committee
may, in connection with the grant of an Award or at any time thereafter,
prohibit a Grantee from making the election described above.

 

40

--------------------------------------------------------------------------------


 

Article 17. - Additional Provisions

 

17.1                        Successors.  All obligations of the Company under
the Plan with respect to Awards granted hereunder shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise of all or
substantially all of the business and/or assets of the Company.

 

17.2                        Severability.  If any part of the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any other part of the Plan.  Any
Section or part of a Section so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

17.3                        Requirements of Law.  The granting of Awards and the
delivery of Shares under the Plan shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
securities exchanges as may be required.  Notwithstanding any provision of the
Plan or any Award, Grantees shall not be entitled to exercise, or receive
benefits under, any Award, and the Company (and any Affiliate) shall not be
obligated to deliver any Shares or deliver benefits to a Grantee, if such
exercise or delivery would constitute a violation by the Grantee or the Company
of any applicable law or regulation.

 

17.4                        Securities Law Compliance.

 

(a)                                 If the Committee deems it necessary to
comply with any applicable securities law, or the requirements of any securities
exchange or other form of securities market upon which Shares may be listed, the
Committee may impose any restriction on Shares acquired pursuant to Awards under
the Plan as it may deem advisable.  All certificates for Shares delivered under
the Plan pursuant to any Award or the exercise thereof shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the SEC, any securities
exchange or other form of securities market upon which Shares are then listed,
any applicable securities law, and the Committee may cause a legend or legends
to be put on any such certificates to make appropriate reference to such
restrictions.  If so requested by the Company, the Grantee shall make a written
representation to the Company that he or she will not sell or offer to sell any
Shares unless a registration statement shall be in effect with respect to such
Shares under the Securities Act of 1933, as amended, and any applicable state or
foreign securities law or unless he or she shall have furnished an opinion to
the Company, in form and substance satisfactory to the Company, that such
registration is not required.

 

(b)                                 If the Committee determines that the
exercise, nonforfeitability of, or delivery of benefits pursuant to, any Award
would violate any applicable provision of securities laws or the listing
requirements of any securities exchange or other form of securities market on
which are listed any of the Company’s equity securities, then the Committee may
postpone any such exercise, nonforfeitability or delivery, as applicable, but
the Company shall use all reasonable

 

41

--------------------------------------------------------------------------------


 

efforts to cause such exercise, nonforfeitability or delivery to comply with all
such provisions at the earliest practicable date.

 

17.5                        No Rights as a Stockholder.  No Grantee shall have
any rights as a stockholder of the Company with respect to the Shares (other
than Shares of Restricted Stock) which may be deliverable upon exercise or
payment of such Award until such Shares have been delivered to him or her. 
Shares of Restricted Stock, whether held by a Grantee or in escrow by the
Secretary of the Company, shall confer on the Grantee all rights of a
stockholder of the Company, except as otherwise provided in the Plan or Award
Agreement in compliance with applicable law.  At the time of a grant of Shares
of Restricted Stock, the Committee may require the payment of cash dividends
thereon to be deferred and, if the Committee so determines, reinvested in
additional Shares of Restricted Stock.  Stock dividends and deferred cash
dividends issued with respect to Shares of Restricted Stock shall be subject to
the same restrictions and other terms as apply to the Shares of Restricted Stock
with respect to which such dividends are issued.  The Committee may in its
discretion provide for payment or crediting of interest on deferred cash
dividends.

 

17.6                        Nature of Payments.  Unless specified in the Award
Agreement or otherwise determined by the Company, Awards shall be special
incentive payments to the Grantee and shall not be taken into account in
computing the amount of salary or compensation of the Grantee for purposes of
determining any pension, retirement, death or other benefit under (a) any
pension, retirement, profit-sharing, bonus, insurance or other employee benefit
plan of the Company or any Affiliate, except as such plan shall otherwise
expressly provide, or (b) any agreement between (i) the Company or any Affiliate
and (ii) the Grantee, except as such agreement shall otherwise expressly
provide.

 

17.7                        Non-Exclusivity of Plan.  Neither the adoption of
the Plan by the Board nor its submission to the stockholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board to adopt such other compensatory arrangements for employees or
Non-Management Directors as it may deem desirable.

 

17.8                        Governing Law.  The Plan, and all agreements
hereunder, shall be construed in accordance with and governed by the laws of the
State of Delaware, other than its laws respecting choice of law.

 

17.9                        Share Certificates.  Any certificates for Shares
delivered under the terms of the Plan shall be subject to such stop-transfer
orders and other restrictions as the Committee may deem advisable under federal
or state securities laws, rules and regulations thereunder, and the rules of any
foreign securities laws, rules and regulations thereunder, and the rules of any
national securities exchange or other form of securities market on which Shares
are listed or quoted.  The Committee may cause a legend or legends to be placed
on any such certificates to make appropriate reference to such restrictions or
any other restrictions or limitations that may be applicable to Shares.  In
addition, during any period in which Awards or Shares are subject to
restrictions or limitations under the terms of the Plan or any Award Agreement,
or during any period during which delivery or receipt of an Award or Shares has
been deferred by the Committee or a Grantee, the Committee may require any
Grantee to enter into an agreement

 

42

--------------------------------------------------------------------------------


 

providing that certificates representing Shares deliverable or delivered
pursuant to an Award shall remain in the physical custody of the Company or such
other person as the Committee may designate.

 

17.10                 Unfunded Status of Awards; Creation of Trusts.  The Plan
is intended to constitute an “unfunded” plan for incentive and deferred
compensation.  With respect to any payments not yet made to a Grantee pursuant
to an Award, nothing contained in the Plan or any Award Agreement shall give any
such Grantee any rights that are greater than those of a general creditor of the
Company; provided that the Committee may authorize the creation of trusts or
make other arrangements to meet the Company’s obligations under the Plan to
deliver cash, Shares or other property pursuant to any Award which trusts or
other arrangements shall be consistent with the “unfunded” status of the Plan
unless the Committee otherwise determines.

 

17.11                 Employment.  Nothing in the Plan or an Award Agreement
shall interfere with or limit in any way the right of the Company or any
Affiliate to terminate any Grantee’s employment at any time, for any reason or
no reason, or shall confer upon any Grantee the right to continue in the employ
or as an officer of the Company or any Affiliate.

 

17.12                 Participation.  No employee or officer shall have the
right to be selected to receive an Award under this Plan or, having been so
selected, to be selected to receive a future Award.

 

17.13                 Military Service.  Awards shall be administered in
accordance with Section 414(u) of the Code and the Uniformed Services Employment
and Reemployment Rights Act of 1994 to the extent required by law or as
determined by the Committee.

 

17.14                 Construction; Gender and Number.  The following rules of
construction will apply to the Plan:  (a) the word “or” is disjunctive but not
necessarily exclusive, and (b) words in the singular include the plural, words
in the plural include the singular, and words in the neuter gender include the
masculine and feminine genders and words in the masculine or feminine gender
include the other neuter genders.

 

17.15                 Headings.  The headings of articles and sections are
included solely for convenience of reference, and if there is any conflict
between such headings and the text of this Plan, the text shall control.

 

17.16                 Obligations.  Unless otherwise specified in an Award
Agreement, the obligation to deliver, pay or transfer any amount of money or
other property pursuant to Awards under this Plan shall be the sole obligation
of a Grantee’s employer; provided that the obligation to deliver or transfer any
Shares pursuant to Awards under this Plan shall be the sole obligation of the
Company.

 

17.17                 No Right to Continue as Director.  Nothing in the Plan or
any Award Agreement shall confer upon any Non-Management Director the right to
continue to serve as a director of the Company.

 

43

--------------------------------------------------------------------------------


 

17.18                 Code Section 409A Compliance. The Board intends that any
Awards under the Plan shall be administered, interpreted, and construed in a
manner intended to comply with Section 409A of the Internal Revenue Code of
1986, as amended (“Code”), the regulations issued thereunder or any exceptions
thereto (or disregarded to the extent such provisions cannot be so administered,
interpreted, or construed). If the Committee determines that an Award, Award
Agreement, payment, distribution, deferral election, transaction or any other
action or arrangement contemplated by the provisions of the Plan would, if
undertaken, cause a Grantee to become subject to additional taxes pursuant to
Section 409A, unless the Committee expressly determines otherwise, such grant of
Award, payment, distribution, deferral election, transaction or other action or
arrangement shall not be undertaken and the related provisions of the Plan
and/or Award Agreement will be amended or deemed modified in as close a manner
as possible to give effect to the original terms of the Award, or, only if
necessary because a modification or deemed modification would not be reasonably
effective in avoiding the additional income tax under Section 409A(a)(1)(B) of
the Code, rescinded in order to comply with the requirements of Section 409A to
the extent determined by the Committee without the consent of or notice to the
Grantee. Notwithstanding the foregoing, with respect to any Award intended by
the Committee to be exempt from the requirements of Section 409A which is to be
paid out when vested, such payment shall be made as soon as administratively
feasible after the Award becomes vested, but in no event shall such payment be
made later than 2-1/2 months after the end of the calendar year in which the
Award became vested unless (a) deferred pursuant to Section 5.8 or 14.3 or
(b) otherwise permitted under the exemption provisions of Section 409A.

 

17.19                 Recoupment.  In the event that financial results of the
Company are significantly restated due to fraud or intentional misconduct, the
Board will review any performance-based incentive payments paid to executive
officers after December 31, 2011, who are found by the Board to be personally
responsible for the fraud or intentional misconduct that caused the need for the
restatement and will, to the extent permitted by applicable law, seek recoupment
from all executive officers of any amounts paid in excess of the amounts that
would have been paid based on the restated financial results.

 

END OF DOCUMENT

 

44

--------------------------------------------------------------------------------


 

AMENDMENT NO. 1 TO THE WPX ENERGY INC, 2013 INCENTIVE PLAN

 

MAY 21, 2015

 

WHEREAS, WPX Energy, Inc., a Delaware corporation (the “Company”), with
shareholder approval, established an incentive plan effective May 22, 2013,
known as the WPX Energy, Inc. 2013 Incentive Plan (the “Plan”).

 

WHEREAS, the Company, as authorized by the Board of directors and subject to
shareholder approval, wishes to amend the plan as set forth below:

 

1.              Effective Date.  This amendment (“Amendment”) will be effective
May 21, 2015 upon approval by a majority of the Company’s stockholders.

 

2.              Section 4.1 of the Original Agreement is replaced in its
entirety by the following:

 

4.1 Number of Shares Available for Grants. Subject to adjustment as provided in
Section 4.2, the number of Shares hereby reserved for delivery under the Plan
shall be 11,939,626 Shares (such Shares being the same as the 1,939,626 Shares
remaining as of March 3, 2015, plus 10,000,000 new Shares).   The number of
Shares available for delivery pursuant to Incentive Stock Options shall be the
number set forth in the first sentence of this Section 4.1.

 

If any Shares subject to an Award granted hereunder are forfeited or such Award
is settled in cash or otherwise terminates without the delivery of such Shares,
the Shares subject to such Award, to the extent of any such forfeiture,
settlement or termination, shall again be available for grant under the Plan.
Notwithstanding the foregoing, Shares subject to an Award under the Plan may not
again be made available for issuance under the Plan if such Shares are:
(a) Shares used to pay the exercise price of an Option, (b) Shares delivered to
or withheld by the Company to pay the withholding taxes related to an Award, or
(c) Shares repurchased by the Company on the open market with the proceeds of an
Award paid to the Company by or on behalf of the Grantee. Shares delivered
pursuant to the Plan may be, in whole or in part, authorized and unissued
Shares, or treasury Shares, including Shares repurchased by the Company for
purposes of the Plan.

 

Notwithstanding the foregoing, an unlimited number of Shares may be issued under
the Plan pursuant to Acquired Entity Awards granted in assumption of, or in
substitution for, an outstanding award previously granted by an Acquired Entity,
so long as the terms of the acquisition of such awards previously granted by an
Acquired Entity do not expressly provide for the issuance of Shares authorized
under this Section 4.1.

 

3.              Except as amended by Sections 1-2 above, all terms and
conditions of the Plan shall remain in force and effect as originally written.

 

45

--------------------------------------------------------------------------------


 

AMENDMENT NO. 2 TO THE WPX ENERGY INC, 2013 INCENTIVE PLAN

 

February 20, 2018

 

WHEREAS, WPX Energy, Inc., a Delaware corporation (the “Company”), with
shareholder approval, established an incentive plan effective May 22, 2013,
known as the WPX Energy, Inc. 2013 Incentive Plan (the “Plan”).

 

WHEREAS, the Company, as authorized by the Board of directors and subject to
shareholder approval, wishes to amend the plan as set forth below:

 

1.              Effective Date.  This amendment (“Amendment”) will be effective
February 20, 2018.

 

2.              Section 16.1(a) of the Original Agreement is replaced in its
entirety by the following:

 

(a)                                 Whenever, under the Plan, (i) Shares are to
be delivered upon payment of an Award, (ii) Shares of Restricted Stock become
nonforfeitable, (iii) a cash payment is made for any Award, or (iv) any other
payment event occurs with respect to rights and benefits hereunder, the Company
or any Affiliate shall be entitled to require (A) that the Grantee remit an
amount in cash, or in the Company’s discretion, in Shares, valued at their Fair
Market Value on the date the withholding obligation arises, sufficient to
satisfy all of the employer’s federal, state, and local tax withholding
requirements related thereto but no more than the maximum amount necessary to
satisfy such amounts (“Required Withholding”), (B) the withholding of such
Required Withholding from compensation otherwise due to the Grantee or from any
Shares valued at their Fair Market Value at the date the withholding obligation
arises, or from any other payment due to the Grantee under the Plan or otherwise
or (C) any combination of the foregoing.

 

3.              Except as amended  above, all terms and conditions of the Plan
shall remain in force and effect as originally written.

 

46

--------------------------------------------------------------------------------